569 F.2d 430
99 L.R.R.M. (BNA) 2742, 83 Lab.Cas.  P 10,625
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DONELSON PACKING COMPANY, INC. and Riegel Provision Company,Respondents.
No. 76-1053.
United States Court of Appeals,Sixth Circuit.
Feb. 6, 1978.

Petition To Enforce An Order of The National Labor Relations Board
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Alan Cirker, James M. Hirschhorn, Janet McCaa, Washington, D. C., for petitioner.
Arthur F. Graham, Tiffin, Ohio, for Donelson Co.
Robert J. Affeldt, Sylvania, Ohio, for Riegel Co.
ORDER
Before PECK, ENGEL and MERRITT, Circuit Judges.


1
This case is before the Court upon the petition of the National Labor Relations Board for the enforcement of its order.  The decision and order of the Board are reported at 220 NLRB No. 159-(D&O 1).  It being concluded that the findings of fact filed by the Board are supported by substantial evidence on the record considered as a whole,


2
IT IS ORDERED that the order of the Board be and it hereby is enforced.